Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous nonfinal rejection mailed January 7, 2021 is vacated  in view of the current nonfinal rejection for the reason set forth in the interview summary filed March 3, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 
Response to Amendment
Amendment filed October 26, 2020 has been entered.

Applicant's arguments filed October 20, 2020, have been fully considered but they are not found persuasive.




Newly submitted claims 45-47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I) one species of administration of a further therapeutic ingredient  of claim 45.  The original claim 21 election of species by original presentation is without further therapeutics.  Thus claim 45 is withdrawn.
J)  one species of polypeptides is linked to a further substance of claim 46.  The original claim 21 election of species by original presentation is without link to a further substance.  Thus claim 46 is withdrawn.
D))  one species of immune checkpoint inhibitor elected was CTLA-4 inhibitor and thus claim 47 drawn to  PD-L1 inhibitor is withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 21, 29-30, 32-35, 41-44 and new claims 45-47 are pending.  Claims 1-20, 22-28, 31, 36-40 are canceled.  Claims 33-34, 43-47 are withdrawn.  Claims 21, 29-30, 32, 41-42 are examined.

The Declaration of Gustav Gaudernack under 37 CFR 1.132 filed October 26, 2020 is insufficient to overcome the rejection of claim based upon 35 USC 103 as set forth in the last Office action. 
The Declaration is addressed in the discussion of 35 USC 103 rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-25, 27, 29-30, 32, 41-42,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudernack et al. (US 2013/01299760), Yuan et al. (Cancer Immunol. Immunother., 2011), Hodi et al. (N. Eng. J. Med., 2010), Postow et al. (Oncol., 2015). 
Gaudernack et al. teach the method of administering a cocktail of telomerase reverse transcriptase peptides including SEQ ID NO:1, 7, and 9 to treat cancer in patients (paragraphs 1-3, 7, 9, 11-13, 15, 31, 35, 39, 61, 63-64, 67,  72-73, 90-91, 94, 96-97, 122, 125, 127, 129-130, 133, 158, 160, 167, 188-193; abstract).  Gaudernack SEQ ID NO:7 is identical to claimed SEQ ID NO:2. Gaudernack teach the treatment of various cancer including melanoma and prostate cancer (paragraph 129).   Gaudernack et al. does not teach inhibiting an immune checkpoint.

Hodi teach that “…ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies (page7).  Hodi teaches the administration of immune check point inhibitor ipilimumab and gp100 within 90 minutes of each other (page 3).  Hodi teaches additional administration treatments at various times during weeks 4, 7 and 10 (page 3).
Postow et al. teach the CTLA-4 antibody ipilimumab as immunologic checkpoint blockade have demonstrated promise in a variety of malignancies (abstract) such as melanoma and prostate cancer (page 1974-1975).  

	It would have been obvious to one of ordinary skill in the art at the time of filing to vary the time of administration of checkpoint inhibitor and polypeptide according to the teaching of Gaudernack, Yuan et al., Hodi et al., or Postow et al.  One of ordinary skill in the art would have been motivated to vary administration time within 10 days because one of ordinary skill in the art would want the optimal outcome from checking different time points.  Hodi teach the 90 minutes as well as weeks within administration and one of ordinary skill in the art would want the optimal time span.  Such variation in the variable of experimentation is well known to one of ordinary skill in the art.  One of 
	Applicants argue that the peptides disclosed in Hodi and Yuan are derived from entirely different proteins as compared those of Gaudernack.  Applicants point to paragraph 6-7 and 10 of Declaration for support that Hodi and Yuan peptides are short 9 amino acids in length and Guardernack are longer peptides that are 30 and 15 amino acid.  However, Gaudernack teach the peptide length greater than 8 amino acids (paragraph 22 and 28)  and thus teach both long and short amino acid lengths.  
	Applicants argue that examiner fails to specifically support the premise that one skilled in the art would have a reasonable expectation of success based on the teachings of the cited art.  However, the art teaches the specific sequence of the peptide and the length range of the peptide.  Applicants argument are to the specific species while the claims are drawn to genus.  The synergistic effect is not claimed and thus are not commensurate in scope with the arguments to specific species.
	Applicants argue by pointing to the Declarartion paragraph 11 that peptides from Hodi and Yuan have different approach in terms of the underlying immunology and thus a person of ordinary skill in the art would not combine the references.  However, claims are not drawn to the underlying immunology and the teaching of the references in combination encompass the claims.
	Applicants argue pointing to Declaration paragraph 14 that new cancer therapies combinations is an unpredictable area of research with high rate of failure.  However, although the combination of Hodi was not better than the without immune checkpoint, the treatment of cancer still worked.  Claims are not commensurate in scope with the 
	Previous arguments:
Applicants argue that Hodi teach away from combining a peptide-based cancer vaccine with an immune checkpoint inhibitor as recited in the method of the present invention because the combination of Hodi et al. was shown to have no benefit and even to be slightly detrimental.  However, the motivation set forth does not have to be the same motivatioin as applicant’s motivation.  Hodi does not teach away from combining because Hodi does not teach not to combine in the reference.  One of ordinary skill in the art would be motivated to explore effect of immune checkpoint inhibitor with other peptide such as Gaudernack peptides.
Applicants argue that Yuan does not provide sufficient teaching to contradict the prevailing evidence of Hodi.  However, the arguments against Hodi are discussed immediately above.  Furthermore,  Yuan data and motivation stands by itself and is not explicitly negated by the Hodi.  Hodi does not state Yuan should not do more experimentation.  Yuan would be even more motivated to understand his results against other science.  One of ordinary skill in the art would not expect Yuan to stop scientific experimentation based upon another single results since science relies upon consensus of consistent results to make progress.
Applicants argue that Postow as a review article that reference the Hodi study does not in any way contradict the prevailing evidence of the Hodi study.  However, the arguments against Hodi are discussed above.  Furthermore, Postow review and 
	Applicants argue that new claim 41 is drawn to de novo immune response and  unexpectedly high overall survival rates achieved with the method of the present invention could not have been predicted from the prior art in particular Hodi et al. which represents the benchmark for what overall survival rates might be expected in patients with melanoma.  However, the claims are not commensurate in scope with the unexpected results.  The claims are generic in structure and no function is recited regarding the unexpected results.  Furthermore, applicant has not addressed the inherent effect of administering the same peptide with the checkpoint inhibitor.
	Applicants argue that new claim 42 is drawn to time frame and skilled artisan would not expect from the cited prior art documents that the use of this timeframe in the method of the present invention would provide the unexpectedly high overall survival rates discussed. Applicant argue that Yuan teaches that time from vaccination to ipilimumab treatment is between 10 months to 2.5 years.  It should be noted Yuan explicitly provide the motivation to test the administration with varying temporal changes (page 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 21-25, 27, 29-30, 32, 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-34 of U.S. application No. 15/498,728 in view of Yuan et al. (Cancer Immunol. Immunother., 2011), Hodi et al. (N. Eng. J. Med., 2010), Postow et al. (Oncol., 2015).
Claims 1, 3-34 of U.S. application No. 15/498,728 teach the method of administering a cocktail of telomerase reverse transcriptase peptides including SEQ ID NO:1, 7, and 9 to treat cancer in patients.  ‘728 application SEQ ID NO:7 is identical to claimed SEQ ID NO:2.  ‘728 application teach the treatment of various cancer including melanoma and prostate cancer.   ‘728 does not teach inhibiting an immune checkpoint.
Yuan et al. teach that CTLA-4 blockade with antibody Ipilimumab increase antigen-specific CD8 T-cells in antigen-specific response to gp100 in prevaccinated patients with melanoma (abstract).  Ipilimumab is an immune checkpoint inhibitor inherently.  Yuan teach that “… clinical trials evaluating different temporal combinations of ipilimumab with various vaccines are planned or ongoing in the adjuvand and metastatic setting in melanoma and prostate and pancreatic cancers…” in order to “shed light on if, how, and when ipilimumab should be combined with vaccine therapy.  
Hodi et al. teach ipilimumab and gp100 peptide improved overall survival in patients with metastatic melanoma (abstract, pages 3-4).  Ipilimumab is an immune checkpoint inhibitor inherently.  Hodi teach that “…ipilimumab may be useful as a 
Postow et al. teach the CTLA-4 antibody ipilimumab as immunologic checkpoint blockade have demonstrated promise in a variety of malignancies (abstract) such as melanoma and prostate cancer (page 1974-1975).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the treatment with ipilimumab as taught by of Yuan et al., Hodi et al., or Postow et al. into the treatment of ‘728 application of cancer patient with telomerase reverse transcriptase peptides.  One of ordinary skill in the art would be motivated by the explicit desire of ‘728 application to include further therapeutic ingredients.  One of ordinary skill in the art would be motivated by explicit desire of Yuan et al., Hodi et al., and Postow et al. to treat cancers with ipilimumab and anti-cancer antigen peptides because of the improvement of treatment using ipilimumab and to try to further understand the mechanism of improved treatment.  The combination of the polypeptide administration and inhibiting immune checkpoint result inherently in synergistic effect.  
It would have been obvious to one of ordinary skill in the art at the time of filing to vary the time of administration of checkpoint inhibitor and polypeptide according to the teaching of ‘728, Yuan et al., Hodi et al., or Postow et al.  One of ordinary skill in the art would have been motivated to vary administration time within 10 days because one of ordinary skill in the art would want the optimal outcome from checking different time 
Applicants argue that as discussed regarding Yuan, Hodi and Postow do not make obvious the present invention.  However, the discussions above regarding the obviousness rejection have addressed arguments.  Applicants argue that they will defer a decision regarding filing a terminal disclaimer until subject matter deemed allowable by examiner is determined.  Until such the rejection is maintained.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646